Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-12-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5, 10, 12 and 15 are objected to because of the following informalities:  
-Claims 1, 10, 12, and 15,
All abbreviations, e.g. at least the first occurrence of “MIPI CSI-2/D-PHY” and “TINT” should be labeled with their legendary descriptions.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10, 12, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Kim (US 2016/0203099 A1).

Regarding Claim 1. 
Kim (US 2016/0203099 A1) discloses a method comprising: 
hot plugging a MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Fig.1} to a MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Fig.1}, wherein the MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Fig.1} is sending data packets over one or more data Lanes {Kim: interface 370-Fig.1 & ¶0048 wherein The interface 370 may include a plurality of lanes, see also Figs.3-7 and Fig.9 & ¶0089-¶0090, ¶0096} coupled between the MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Fig.1} and the MIPI CSI-2/D-PHY receiving device {Kim: DSI 412-Fig.1}, see ¶0048 wherein the first DSI 360 of the controller 300 may communicate with the second DSI 410 of the DDI 400 via an interface 370. The interface 370 may include a plurality of lanes, and ¶0096 wherein The first DSI 360 of the controller 300 needs to transmit only valid data to the second DSI 410 of the DDI 400; and 


Regarding Claim 2. The method as recited in claim 1, wherein the processing is commenced without configuration of the MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Figs.1, 3-5, 7 & 10} by the MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Figs.1, 3-5, 7 & 10}, see ¶0086 wherein the lane merger 416-1 (at DSI 410-Fig.1) may perform a merging operation on bytes respectively received from the lanes LANE0 through LANE3. Referring to FIG. 7, the order of the processing units BYTE0 through BYTE15 included in a data packet input to the first DSI 360 of the controller 300 is the same as the order of the processing units BYTE0 through BYTE15 included in a data packet output from the second DSI 410 of the DDI 400, by merging in the same order of the processing units BYTE0-BYTE15 included in a data packet input to first DSI 360 and DSI 410, without configuration of the DSI 360-Fig.1, emphasis added}.

Regarding Claim 3. The method has recited in claim 2, wherein the MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Figs.1, 3-5, 7 & 10} is coupled to the MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Figs.1, 3-5, 7 & 10} without a camera control interface {it is noted that no camera control interface at camera 200, which is connected to CSI 310-Fig.1 not between DSI 360 and DSI 410, emphasis added}.

Regarding Claim 4. The method as recited in claim 2, wherein the MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Figs.1, 3-5, 7 & 10} is coupled to the MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Figs.1, 3-5, 7 & 10} by only the one or more data Lanes {Kim: The interface 370 may include a plurality of lanes, see also 370-Figs.3-7 & 10} and a corresponding clock Lane {Kim: WordClK-Fig.9 & ¶0090 wherein a clock signal WordClk is a high-speed transmission byte clock signal and may be used as a common clock for the lanes LANE0 through LANE3}.

Regarding Claim 5. The method as recited in claim 1, wherein the processing is commenced by the MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Fig.1, ¶0069, ¶0082-¶0086} without waiting for receipt from the MIPI CSI-2/D-PHY transmitting device of a Stop State signal of duration TINIT on the one or more data Lanes  {Kim: ¶0082-¶0086 wherein the lane merger 416-1 may perform a merging operation on bytes respectively received from the lanes LANE0 through LANE3 via PPI 414-Fig.1, see also  The interface 370 may include a plurality of lanes, see also 370-Figs.3-7 & 10; and ¶0103 wherein when the number of processing units included in a symbol to be transmitted during a particular cycle is an even number, the lane distributor 362-3 in other words, when the DSI 410 processing the even symbols on the first activated period (TxWordValid #activated) until the activated period expired, and before/without receiving a TxWordValid #deactivated, emphasis added}.

Regarding Claim 9. The method as recited in claim 1, wherein the MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Figs.1, 3-5, 7 & 10} is sending the data packets over the one or more data Lanes {Kim: The interface 370 may include a plurality of lanes, see also 370-Figs.3-7 & 10} at an instant the MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Figs.1, 3-5, 7 & 10} is hot plugged to the MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Figs.1, 3-5, 7 & 10}, wherein the data packets are associated with a partial frame {Kim: packetized symbol being distributed to lanes by equation 1(¶0054), wherein each symbol comprising a number of bytes, see ¶0054-¶0061, which is a partial of a packet/frame as claimed, emphasis added}.

Regarding Claim 10. 
Kim (US 2016/0203099 A1) discloses an integrated circuit {Kim: 400-Fig.1} comprising a MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Figs.1, 4-5, 7 & 10} comprising: 

a CSI-2 receiver controller {Kim: DSI Device Controller 416-Fig.1, ¶0069 wherein the lane merger 416-1 may perform a merging operation on bytes respectively received from the lanes LANE0 through LANE3} suitable to configure and control receiving of the data and protocol packets (e.g. PHY protocol) by the D-PHY interface {Kim: D-PHY 412-Fig.1} for subsequent processing by the MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Fig.1}, see ¶0069 wherein the lane merger 416-1 may perform a merging operation on bytes (control receiving as claimed) respectively received from the lanes LANE0 through LANE3; and 
control logic {Kim: Lane Merger 416-Fig.4, ¶0086 wherein the lane merger 416-1 may perform a merging operation on bytes respectively received from the lanes LANE0 through LANE3} configured to enable the CSI-2 receiver controller {Kim: DSI Device Controller 416-Fig.1} to control the receiving of the data and protocol packets during a hot plugging of a MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Fig.1} to the MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Fig.1}.

Regarding Claim 12. The integrated circuit as recited in claim 10, wherein the control logic is configured to enable the CSI-2 receiver controller {Kim: DSI Device Controller 416-Fig.1, ¶0069, ¶0082-¶0086} to control the receiving of the data and protocol packets  {Kim: ¶0082-¶0086 wherein the lane merger 416-1 may perform a merging operation on bytes respectively received from the lanes LANE0 through LANE3 via PPI INIT by the D-PHY interface {Kim: ¶0103 wherein when the number of processing units included in a symbol to be transmitted during a particular cycle is an even number, the lane distributor 362-3 generates the indicator signal TxWordValid_# activated. When the number of processing units included in a symbol to be transmitted during a particular cycle is an odd number, the lane distributor 362-3 generates the indicator signal TxWordValid_# deactivated; in other words, when the DSI 410 processing the even symbols on the first activated period (TxWordValid #activated) until the activated period expired, and before/without receiving a TxWordValid #deactivated, emphasis added}.

Regarding Claim 15. 
Kim (US 2016/0203099 A1) discloses a system {Kim: Data Processing System 100-Fig.1} comprising: 
a MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Fig.1}; and 
a MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Fig.1} coupled to the MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Figs.1, 3-5, 7 & 10} via one or more data Lanes and a clock Lane {Kim:370-Figs. 1, 3-5, 7 & 10}, wherein the MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Fig.1} is configured to handle a receipt of data packets and protocol packets corresponding to a partial frame {Kim: packetized symbol being distributed to lanes by equation 1(¶0054), wherein each symbol comprising a number of bytes, see ¶0054-¶0061, which is a partial of a packet/frame as claimed, emphasis added} from the MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Fig.1}{Kim: packetized symbol being distributed to lanes by equation 1(¶0054), see also INIT {Kim: ¶0103 wherein when the number of processing units included in a symbol to be transmitted during a particular cycle is an even number, the lane distributor 362-3 generates the indicator signal TxWordValid_# activated. When the number of processing units included in a symbol to be transmitted during a particular cycle is an odd number, the lane distributor 362-3 generates the indicator signal TxWordValid_# deactivated; in other words, when the DSI 410 processing the even symbols on the first activated period (TxWordValid #activated) until the activated period expired, and before being initialized by receipt of a TxWordValid #deactivated, and before/without receiving a TxWordValid #deactivated, emphasis added}.

Regarding Claim 19. The system as recited in claim 15, wherein the partial frame  {Kim: packetized symbol being distributed to lanes by equation 1(¶0054), wherein each symbol comprising a number of bytes, see ¶0054-¶0061, which is a partial of a packet/frame as claimed, emphasis added} was transmitted by the MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Figs.1, 3-5, 7 & 10} to the MIPI CSI-2/D-PHY receiving device {Kim: DSI 410-Figs.1, 3-5, 7 & 10} as a consequence of a hot plugging of the MIPI CSI-2/D-PHY transmitting device {Kim: DSI 360-Figs.1, 3-5, 7 & 10} to the MIPI CSI-2/D-PHY receiving device  {Kim: DSI 410-Figs.1, 3-5, 7 & 10}, see ¶0056-¶0064 wherein two bytes are packetized into a symbol (e.g. S1-S8 in Fig.3) and being transmitted from DSI 360 to DSI 410 hot plugging, emphasis added}

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by Kim (US 2016/0203099 A1) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0203099 A1) in view of Cho (US 2021/0096760 A1).

Regarding Claim 11 (102). With the same reasons as set forth in the integrated circuit as recited in claim 10, wherein the control logic is configured to enable the CSI-2 receiver controller to control the receiving of the data and protocol packets without entering into an error state. {Kim: DSI 410-Fig.1}, see ¶0096 wherein When the DSI device controller 416 of the DDI 400 de-packetizes received data (or received symbols), the DSI device controller 416 determines whether the received data (or the received symbols) are valid data using header information of a data packet and determines in other words, by determining whether the received data is valid or invalid, the DSI 416’s control logic inherently avoids entering an abnormal/error state, emphasis added}.

Regarding Claim 11 (103). With the same reasons as set forth in the integrated circuit as recited in claim 10, wherein the control logic is configured to enable the CSI-2 receiver controller to control the receiving of the data and protocol packets {Kim: DSI 410-Fig.1}, see ¶0096 wherein When the DSI device controller 416 of the DDI 400 de-packetizes received data (or received symbols), the DSI device controller 416 determines whether the received data (or the received symbols) are valid data using header information of a data packet and determines invalid data based on an EOT}.
Kim does not explicitly disclose the italic in “to control the receiving of the data and protocol packets without entering into an error state”.
However, in the same field of endeavor, Cho (US 2021/0096760 A1) discloses Figure 7 comprising codes (e.g. code 1h-Fig.7 for requesting a suspension of a request or a command for a data input/output at the host. When the memory system is unable to carry out data I/O requests or commands inputted from the host (Sustain status), the memory system may ask the host for holding a data I/O request or a data I/O command for a time period, e.g., until the memory system is ready to perform another data I/O operation in response to the data I/O request or the data I/O command (not Sustain status, ¶0126), corresponding to “to control the receiving of the data and protocol packets without entering into an error state”.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 










Claim 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0203099 A1) as applied to claims 1 & 15 as above, and further in view of Ditty (US 2019/0258251 A1).

Regarding Claim 8. The method as recited in claim 1, Kim does not explicitly disclose “wherein the MIPI CSI-2/D-PHY transmitting device is selected from a group consisting of a camera, radar sensor, LIDAR sensor, and deserializer, and wherein the MIPI CSI-2/D-PHY receiving device is implemented within a microcontroller configured to process the data packets received from the MIPI CSI-2/D-PHY transmitting device”.
However, in the same field of endeavor, Ditty (US 2019/0258251 A1) discloses “the MIPI CSI-2/D-PHY transmitting device is selected from a group consisting of a camera, a radar sensor, a LIDAR sensor, and a deserializer device, and wherein the MIPI CSI-2/D-PHY receiving device is implemented within a microcontroller configured to process the data packets received from the MIPI CSI-2/D-PHY transmitting device”{Ditty: Fig.20 & ¶0303-wherein SOCs 2002 (receiving device as claimed) to receive data and signals from data sources like WLAN, Modem, and other ; ¶0304 wherein SOCs 2002 can also communicate with other devices via a further high speed or other communications link and one or more serializers, deserializers, or serializer /deserializer pairs (SerDes) 2024; Fig.15 & ¶0269 wherein 0269- when an optical sensor is ineffective due to poor light conditions, a RADAR sensor may be used instead, or fused with the information from the optical sensor; and when the RADAR sensor is less effective due to metal drainage grates, large metal panels and/or manhole covers in the roadway, LIDAR or ultrasonics may be used instead; and also ¶0285 in one implementation wherein a first Advanced SoC may make decisions based on RADAR input only, whereas another Advanced SoC may make similar decisions based on a fusion of both RADAR and LIDAR, or based on input from a stereo camera. In another possible implementation, the Advanced SoCs may each receive RADAR and LIDAR information; In other words, the SoC (receiving side as claimed) selected the input from the group camera, radar sensor, Lidar sensor, and deserializer device (transmitting side as claimed), emphasis added}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Ditty’s teaching to Kim’s system with the motivation being “to enhance functional safe”{Ditty: ¶0269}, and “to learn more from a combination of sensors than is possible from any individual sensor and to increase performance”{Ditty: ¶0269}.

Regarding Claim 20. The system as recited in claim 15, wherein the MIPI CSI-2/D-PHY receiving device is implemented within an automotive microcontroller, and the MIPI CSI-2/D-PHY transmitting device is selected from a group consisting of a camera, a radar sensor, a LIDAR sensor, and a deserializer device”.
-Claim 20 is rejected with the same reasons as set forth in claim 8.

Allowable Subject Matter
Claims 6-7, 13-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 6. The prior art fails to teach the method as recited in claim 5, wherein the processing of the data by the MIPI CSI- 2/D-PHY receiving device comprises: 
ignoring line start/end and frame end events and discarding the data packets until a frame start event is received; and 
forwarding data packets to system memory subsequent to receipt of the frame start event.

Regarding Claim 7. The prior art fails to teach the method as recited in claim 1, wherein the processing of the data by the MIPI CSI- 2/D-PHY receiving device comprises ignoring line start/end and frame end events and discarding the data packets until a frame start event is received.

Regarding Claims 13-14. The prior art fails to teach the integrated circuit as recited in claim 12, wherein the control logic is configured to enable the CSI-2 receiver controller to drop the data packets and filter the protocol packets associated with a partial frame.

Regarding Claims 16-17. The prior art fails to teach the system as recited in claim 15, wherein the MIPI CSI-2/D-PHY receiving device is configured to drop the data packets and filter the protocol packets corresponding to the partial frame.

Regarding Claim 18. The prior art fails to teach the system as recited in claim 15, wherein the MIPI CSI-2/D-PHY receiving device is configured to forward data packets associated with a full frame to an acquisition and system memory buffer management unit for subsequent processing by an application engine when a frame start packet corresponding to the full frame is received after the partial frame, wherein the partial frame did not include a frame start packet.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cho (US 2021/0064293 A1) discloses that a controller for controlling a memory device can include first circuitry configured to perform a read operation in response to a read request, wherein the read operation includes an address translation, which is performed optionally in response to an inputted physical address, for associating a logical address inputted along with the read request with a physical address, and second circuitry configured to determine a usage frequency regarding map data used for the address translation. The first circuitry and the second circuitry can work independently and separately of each other {Figs.1-4, 7}.
Bennett (US 2002/0144043 A1) discloses a method and apparatus for operating a hot plug system. A first device may determine whether the system is to operate in one of a parallel mode or a serial mode. A second device may control a mode of the chipset based on the determination of the first device. The second device may include logic, a first multiplexer, a second multiplexer, a first converter and a second converter all provided on the chipset. {Figs. 1-4}.
Byun (US 2020/0334166 A1) discloses a memory system including a memory device configured to store a piece of data in a location which is distinguished by a 
Costin (US 2019/0250611 A1) discloses an assisted driving vehicle system, including autonomous, semi-autonomous, and technology assisted vehicles, that can share sensor data among two or more controllers. A sensor can have one communication channel to a controller, thereby saving cabling and circuitry costs. The data from the sensor can be sent from one controller to another controller to enable redundancy and backup in case of a system failure. In another embodiment, sensor data from more than one sensor can be aggregated at one controller prior to the aggregated sensor data being communicated to another controller thereby saving bandwidth and reducing transmission times. The sharing of sensor data can be enabled through the use of a sensor data distributor, such as a converter, repeater, or a serializer /deserializer set located as part of the controller and communicatively coupled to another such device in another controller using a data interface communication channel {Fig.2 & claims 16 & 21}.
Ujiie (US 2017/0118038 A1) discloses a gateway device for a vehicle network system, the vehicle network system including a bus, a first electronic control unit connected to the bus, and the gateway device connected to the bus. The gateway device comprising: one or more memories; and circuitry which, in operation, performs operations including: receiving a first frame transmitted to the bus by the first electronic 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464